Claims 1-10 and newly presented claims 11-14 are still at issue and are present for examination.
Applicants' arguments filed on 3/18/21, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Derya et al. (WO 2012/087153) in view of Kralovec et al. (WO 2009/040676).
Derya et al. teach a method for enrichment of marine oils (including fish oil and specifically salmon oil in the examples) with omega-3 polyunsaturated fatty acids, particularly EPA and DHA, by lipase-catalyzed hydrolysis. The process involves the steps of mixing the oil with water, adding a lipase to the mixture and incubating the resulting mix such that the lipase selectively hydrolyses saturated and monounsaturated fatty acids bound to acylglycerols (claim 1). The free fatty acids are separated from the glycerides by centrifugation and distillation (Experiment 4) which leaves behind a residue enriched in DHA and EPA glycerides with a balanced EPA/DHA ratio (Table 8).  Derya Candida, Rhizopus, and Rhizomucor, particularly from Candida rugosa, Rhizopus oryzae and Rhizomucor miehei (claims 4 and 5).  Derya et al. teach that prior to contact with the lipase the oil and water mixture can be heated to a desired temperature with continuous stirring (Experiment 3).  As such Derya et al. anticipates all of claim 1 except for the step of evaporating the remaining water in the first stream (i.e., oil layer of the oil/water mixture).
Kralovec et al. teach similar methods of modifying oils (including fish oil) by lipase-catalyzed hydrolysis particularly for increasing the concentration of polyunsaturated fatty acids (abstract, claim 1).  Kralovec et al. teach that following hydrolysis the aqueous portion of the mixture can be separated from the non-aqueous portion and the non-aqueous portion dried, wherein drying conditions can be under vacuum at 80°C (pages 11-12).  Kralovec et al further teach that the hydrolysis can remove all or substantially all of any saturated and/or short chain fatty acids from the starting glycerides but not remove a substantial amount of polyunsaturated fatty acids therefrom (page 8) and that the amount of lipase used and the conditions 
	Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Kralovec et al. of separating the aqueous and non-aqueous portions of the mixture and then drying instead of the centrifugation step of Derya et al. as these steps both accomplish the removal of the aqueous portion of the reaction from the non-aqueous portion.  It is noted that the references do not specifically recite the time and temperature recited in claim 4, the amount of enzyme recited in claim 5 and 14, the specific conditions of the distillation recited in claim 7, or the specific amounts of EPA, DHA, or total PUFA recovered in claims 8-10.  However, as Kralovec et al. teach that a skilled artisan can select the desired amount of hydrolysis depending on the desired final product and that the amount of enzyme and conditions can be varied a skilled artisan would have found it obvious to decrease the amount of enzyme used in order to reduce the cost while adjust increasing the reaction time and/or temperature to compensate therefore.  Similarly a skilled artisan would have understood that the amount of specific PUFA products obtained by a specific reaction Candida antarctica lipase or mixtures of lipases with different specificities so as to produce products with the specific amounts of EPA, DHA, or total PUFA recovered recited in claims 8-10.  Further, since the lipase reactions taught by Derya et al. and Kralovec et al. comprise both aqueous and non-aqueous solutions and the enzyme reaction is known to occur at the interface between these phases, it would have been obvious to one of ordinary skill in the art to include a surfactant within the reaction in order to increase the contact between the aqueous and non-aqueous portions of the reaction.  Furthermore, it would have been obvious to one of ordinary skill in the art to heat the reaction mix to 90°C to inactivate the enzyme following a sufficient time in order to prevent further undesired hydrolysis and/or reesterification of the hydrolyzed fatty acids.
	Applicants argue that the recitation of “crude degummed fish oil” in the preamble of the claims necessarily gives meaning to the later recitation of “said oil” and thus should be construed as a claim limitation and the cited art is silent with respect to degumming fish oil, the presence of phospholipids or 
	With regard to claim 7 applicants argue that the rejection does not provide any rational for modifying the conditions for molecular distillation described in Derya et al.  However, this is not persuasive as a skilled artisan would understand that both temperature and pressure are parameters of a distillation that alter the volatility of the components and thus can each be adjusted and that there are many equivalent combinations.  Thus as each specific compositions may differ in what impurities need to be removed a skilled artisan would have found it obvious to adjust the temperature and pressure of the distillation to .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/REBECCA E PROUTY/Primary Examiner, Art Unit 1652